Case 1:19-cv-24266-JLK Document 1 Entered on FLSD Docket 10/16/2019 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                        CASE NO.:

 EDGAR B. VALLADARES
 and other similarly situated individuals,

         Plaintiff(s),
 v.

 SALVATORE PIZZA & PASTA
 INCORPORATED,
 MAXIMILIANO SQUADRITO,
 and AUGUSTO V. SQUADRITO, individually

       Defendants,
 ______________________________________/

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

         COMES NOW the Plaintiff, EDGAR B. VALLADARES, and other similarly situated

 individuals, by and through the undersigned counsel, and hereby sues Defendants SALVATORE

 PIZZA & PASTA INCORPORATED, MAXIMILIANO SQUADRITO, and AUGUSTO V.

 SQUADRITO individually, and alleges:

                            JURISDICTION VENUES AND PARTIES

      1. This is an action to recover money damages for unpaid half-time overtime wages under the

         laws of the United States. This Court has jurisdiction pursuant to the Fair Labor Standards

         Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

      2. Plaintiff EDGAR B. VALLADARES is a covered employee for purposes of the Act. The

         Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of this

         Honorable Court. The Plaintiff is a covered employee for purposes of the Act.




                                             Page 1 of 10
Case 1:19-cv-24266-JLK Document 1 Entered on FLSD Docket 10/16/2019 Page 2 of 10



    3. Defendant     SALVATORE           PIZZA   &    PASTA      INCORPORATED          (hereinafter

       SALVATORE PIZZA, or Defendant) is a Florida corporation, having a place of business

       in Miami-Dade County, Florida, where Plaintiff worked. The defendant was engaged in

       interstate commerce.

    4. The individual Defendants MAXIMILIANO SQUADRITO, and AUGUSTO V.

       SQUADRITO ELIO F. SOLARI were and are now, the owners/partners/officers and

       operators of Defendant Corporation SALVATORE PIZZA. These individual Defendants

       were the employers of Plaintiff and others similarly situated within the meaning of Section

       3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

    5. All the actions raised in this complaint took place in Miami/Dade County Florida, within

       the jurisdiction of this Court.

                                   GENERAL ALLEGATIONS

    6. This cause of action is brought by Plaintiff EDGAR B. VALLADARES as a collective

       action to recover from Defendants overtime compensation, liquidated damages, and the

       costs and reasonable attorney’s fees under the provisions of Fair Labor Standards Act, as

       amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”) on behalf of Plaintiff and all

       other current and former employees similarly situated to Plaintiff (“the asserted class”) and

       who worked in excess of forty (40) hours during one or more weeks on or after June 2017,

       (the “material time”) without being properly compensated.

    7. Defendant SALVATORE PIZZA is an Italian restaurant located at 1550 W 84th ST, suite

       #1, Hialeah, Florida 33014, where the Plaintiff worked. The primary function of this

       restaurant is to sell pizza, burgers, sandwiches, pitas, salads, and other fast-food

       preparations to customers, whether they sit-down, carry out the food, or have it delivered.



                                           Page 2 of 10
Case 1:19-cv-24266-JLK Document 1 Entered on FLSD Docket 10/16/2019 Page 3 of 10



    8. Defendants SALVATORE PIZZA, MAXIMILIANO SQUADRITO, and AUGUSTO V.

       SQUADRITO employed Plaintiff EDGAR B. VALLADARES approximately from June

       25, 2017, to September 27, 2019, or more 118 weeks.

    9. The Plaintiff was hired as a non-exempted full-time restaurant employee. The Plaintiff had

       duties as cook, kitchen helper, and cleaning person. The Plaintiff was paid at the rate of

       $12.00 an hour. The Plaintiff’s overtime rate should be $18.00 an hour.

    10. During his time of employment with Defendants, Plaintiff had a very regular schedule,

       Plaintiff worked 6 days per week. Usually, Plaintiff worked on Tuesdays from 10:00 AM

       to 10:00 PM (12 hours); on Wednesdays and Thursdays from 4:00 PM to 10:00 PM (6

       hours each day); on Fridays and Saturday from 10:00 PM to 11:00 PM (13 hours each day);

       and on Sundays Plaintiff worked from 4:00 PM to 10:00 PM (6 hours). The Plaintiff

       completed 56 working hours every week. The Plaintiff was unable to take bonafide lunch

       periods.

    11. The Plaintiff always worked more than 40 hours in a week period, and he was paid for all

       his hours, but at his regular wage-rate. He was not paid for overtime hours.

    12. The Plaintiff did not clock in and out. However, he signed-in timesheets, and Defendants

       were able to keep track of the hours worked by the Plaintiff and other similarly situated

       individuals.

    13. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

       and one-half his regular rate for every hour that he worked in excess of forty (40), in

       violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

    14. The Plaintiff was paid strictly in cash every week, without any paystub providing basic

       information about real number of working hours, wage rate, employment taxes, etc.



                                          Page 3 of 10
Case 1:19-cv-24266-JLK Document 1 Entered on FLSD Docket 10/16/2019 Page 4 of 10



    15. The Plaintiff was not in agreement with the wages received every week and he complained

       to the owners of the business multiple times. The Plaintiff’s employment ended on or about

       September 27, 2019.

    16. Plaintiff did not work 56 hours during his last week of employment, he worked about 43

       hours.

    17. Plaintiff EDGAR B. VALLADARES seeks to recover half-time overtime wages for every

       hour in excess of 40 that he worked, liquidated damages, and any other relief as allowable

       by law.

    18. The additional persons who may become Plaintiffs in this action are employees and/or

       former employees of Defendants who are and who were subject to the unlawful payroll

       practices and procedures of Defendants and were not paid overtime wages at the rate of

       time and one half of their regular rate of pay for all overtime hours worked in excess of

       forty.

                                COUNT I:
              WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
            FAILURE TO PAY OVERTIME, AGAINST ALL DEFENDANTS

    19. Plaintiff EDGAR B. VALLADARES re-adopts every factual allegation as stated in

       paragraphs 1-18 above as if set out in full herein.

    20. This cause of action is brought by Plaintiff EDGAR B. VALLADARES as a collective

       action to recover from Defendants overtime compensation, liquidated damages, costs and

       reasonable attorney’s fees under the provisions of the Fair Labor Standards Act, as

       amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”), on behalf of Plaintiff and all

       other current and former employees similarly situated to Plaintiff (“the asserted class”) and

       who worked in excess of forty (40) hours during one or more weeks on or after June 2017,



                                           Page 4 of 10
Case 1:19-cv-24266-JLK Document 1 Entered on FLSD Docket 10/16/2019 Page 5 of 10



       (the “material time”) without being compensated “at a rate not less than one and a half

       times the regular rate at which he is employed.”

    21. The Defendant SALVATORE PIZZA was and is engaged in interstate commerce as

       defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendant

       is a retail business operating as a fast food and pizza restaurant and is engaged in interstate

       commerce.     The Defendant had more than two employees recurrently engaged in

       commerce or in the production of goods for commerce by regularly and recurrently

       ordering restaurant supplies produced out of state, by using the instrumentalities of

       interstate commerce to accept and solicit funds from non-Florida sources, by using

       electronic devices to authorize credit card transactions. Upon information and belief, the

       annual gross revenue of the Employer/Defendant was always material hereto in excess of

       $500,000 per annum. By reason of the foregoing, Defendant’s business activities involve

       those to which the Fair Labor Standards Act applies. Therefore, there is FLSA enterprise

       coverage.

    22. Plaintiff and those similarly situated were employed by an enterprise engaged in interstate

       commerce. Plaintiff and those similarly situated through their daily activities were

       regularly engaged in interstate commerce. The Plaintiff regularly handled and worked on

       goods and materials that were produced for commerce and were moved across State lines

       at any time in the course of business. Therefore, there is FLSA individual coverage.

    23. Defendants SALVATORE PIZZA, MAXIMILIANO SQUADRITO, and AUGUSTO V.

       SQUADRITO employed Plaintiff EDGAR B. VALLADARES approximately from June

       25, 2017, to September 27, 2019, or 118 weeks.




                                           Page 5 of 10
Case 1:19-cv-24266-JLK Document 1 Entered on FLSD Docket 10/16/2019 Page 6 of 10



    24. The Plaintiff was hired as a non-exempted full-time restaurant employee. The Plaintiff had

       duties as cook, kitchen helper, and cleaning person. The Plaintiff was paid at the rate of

       $12.00 an hour.

    25. During his time of employment with Defendants, Plaintiff had a very regular schedule,

       Plaintiff worked 6 days per week a total of 56 working hours every week. The Plaintiff

       was unable to take bonafide lunch periods.

    26. The Plaintiff always worked more than 40 hours in a week period, and he was paid for all

       his hours, but at his regular wage-rate. He was not paid for overtime hours.

    27. The Plaintiff did not clock in and out. However, Plaintiff signed-in timesheets and

       Defendants were able to keep track of the hours worked by Plaintiff and other similarly

       situated individuals.

    28. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

       and one-half his regular rate for every hour that he worked in excess of forty (40), in

       violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

    29. The Plaintiff was paid strictly in cash every week, without any paystub providing basic

       information about real number of working hours, wage rate, employment taxes, etc.

    30. The records, if any, concerning the number of hours worked by the Plaintiff and those

       similarly situated, and the compensation actually paid to such employees should be in the

       possession and custody of the Defendants. However, upon information and belief,

       Defendants did not maintain time accurate records of hours worked by Plaintiff and other

       employees.

    31. The Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.




                                          Page 6 of 10
Case 1:19-cv-24266-JLK Document 1 Entered on FLSD Docket 10/16/2019 Page 7 of 10



    32. Upon information and belief, Defendants never posted any notice, as required by the Fair

       Labor Standards Act and Federal Law, to inform employees of their Federal rights to

       overtime and minimum wage payments. Defendants violated the Posting requirements of

       29 U.S.C. § 516.4.

    33. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time of

       the filing of this complaint, the Plaintiff’s good faith estimate of unpaid overtime wages is

       as follows:

       * Please note that these amounts are based on a preliminary calculation and that these
       figures could be subject to modifications as discovery could dictate.

           a. Total amount of alleged unpaid O/T wages:

               Eleven Thousand Two Hundred Fifty Dollars and 00/100 ($11,250.00)

           b. Calculation of such wages:

               Relevant weeks of employment: 118 weeks
               Total number of relevant weeks: 118 weeks
               Total hours worked: 56 hours weekly
               Total overtime hours: 16 hours
               Regular rate: $12.00 an hour
               Overtime rate: $18.00 an hour-$12.00 rate paid= $6.00 half-time difference

                1.- Overtime for 117 weeks of 56 hours weekly
                    Half-time $6.00 x 16 hours=$96.00 weekly x 117 weeks=$11,232.00

                2.- Overtime for 1 week of 43 hours weekly
                    Half-time $6.00 x 3 hours= $18.00 x 1 week = $18.00

               Total 1 and 2: $11,250.00

           c. Nature of wages (e.g. overtime or straight time):

               This amount represents unpaid half-time overtime wages.

    34. At all times, the Employers/Defendants failed to comply with Title 29 U.S.C. §207 (a) (1).

       In that, Plaintiff and those similarly-situated performed services and worked in excess of



                                            Page 7 of 10
Case 1:19-cv-24266-JLK Document 1 Entered on FLSD Docket 10/16/2019 Page 8 of 10



       the maximum hours provided by the Act but no provision was made by the Defendants to

       properly pay them at the rate of time and one half for all hours worked in excess of forty

       hours (40) per workweek as provided in said Act.

    35. Defendants knew and/or showed reckless disregard of the provisions of the Act concerning

       the payment of overtime wages as required by the Fair Labor Standards Act and remain

       owing Plaintiff and those similarly-situated these overtime wages since the commencement

       of Plaintiff’s and those similarly-situated employee’s employment with Defendants as set

       forth above, and Plaintiff and those similarly-situated are entitled to recover double

       damages.

    36. Defendants never posted any notice, as required by the Fair Labor Standards Act and

       Federal Law, to inform employees of their federal rights to overtime and minimum wage

       payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

    37. At the times mentioned, individual Defendants MAXIMILIANO SQUADRITO, and

       AUGUSTO V. SQUADRITO were the owners/managers of SALVATORE PIZZA.

       Defendants MAXIMILIANO SQUADRITO, and AUGUSTO V. SQUADRITO as the

       employer of Plaintiff and others similarly situated within the meaning of Section 3(d) of

       the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, these individual Defendants

       acted directly in the interests of SALVATORE PIZZA in relation to its employees,

       including Plaintiff and others similarly situated. Defendants MAXIMILIANO

       SQUADRITO, and AUGUSTO V. SQUADRITO had absolute financial and operational

       control of the Corporation, determined terms and working conditions of Plaintiff and other

       similarly situated employees, and he is jointly liable for Plaintiff’s damages.




                                           Page 8 of 10
Case 1:19-cv-24266-JLK Document 1 Entered on FLSD Docket 10/16/2019 Page 9 of 10



    38. Defendants SALVATORE PIZZA, MAXIMILIANO SQUADRITO, and AUGUSTO V.

        SQUADRITO willfully and intentionally refused to pay Plaintiff overtime wages at the

        rate of time and one half his regular rate, as required by the law of the United States, and

        remain owing Plaintiff these overtime wages since the commencement of Plaintiff’s

        employment with Defendants as set forth above.

    39. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

        this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

 WHEREFORE, Plaintiff EDGAR B. VALLADARES and those similarly situated respectfully

 requests that this Honorable Court:

        A. Enter judgment for Plaintiff EDGAR B. VALLADARES and other similarly situated

            individuals and against the Defendants SALVATORE PIZZA, MAXIMILIANO

            SQUADRITO, and AUGUSTO V. SQUADRITO based on Defendants’ willful

            violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

        B. Award Plaintiff EDGAR B. VALLADARES actual damages in the amount shown to

            be due for unpaid overtime compensation for hours worked in excess of forty weekly,

            with interest; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

        E. Grant such other and further relief as this Court deems equitable and just and/or

            available pursuant to Federal Law.

                                         JURY DEMAND




                                            Page 9 of 10
Case 1:19-cv-24266-JLK Document 1 Entered on FLSD Docket 10/16/2019 Page 10 of 10



  Plaintiff EDGAR B. VALLADARES demands trial by a jury of all issues triable as of right by

  jury.

 Dated: October 16, 2019

                                              Respectfully submitted,


                                              By: _/s/ Zandro E. Palma____
                                              ZANDRO E. PALMA, P.A.
                                              Florida Bar No.: 0024031
                                              9100 S. Dadeland Blvd.
                                              Suite 1500
                                              Miami, FL 33156
                                              Telephone: (305) 446-1500
                                              Facsimile: (305) 446-1502
                                              zep@thepalmalawgroup.com
                                              Attorney for Plaintiff




                                        Page 10 of 10
